Name: Commission Regulation (EEC) No 823/89 of 30 March 1989 amending Council Regulation (EEC) No 3878/87 on the production aid for certain varieties of rice
 Type: Regulation
 Subject Matter: economic policy;  plant product
 Date Published: nan

 31 . 3. 89 Official Journal of the European Communities No L 86/63 COMMISSION REGULATION (EEC) No 823/89 of 30 March 1989 amending Council Regulation (EEC) No 3878/87 on the producion aid for certain varieties of rice Whereas the measures provided in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3878/87 of 18 December 1987 on the production aid for certain varieties of rice ('), as last amended by Regulation (EEC) No 1424/88 (2), and in particular Article 2 (3) thereof, Whereas, in accordance with Regulation (EEC) No 3878/87 and Commission Regulation (EEC) No 2580/88 of 17 August 1988 laying down the rules for amending the list of rice varieties set out in Annex B to Regulation (EEC) No 3878/87 (3), from the 1988/89 marketing year, only those varieties of rice meeting the morphological characteristics set out in Article 2 ( 1 ) of that Regulation and certain qualitative characteristics may be listed in Annex B to Regulation (EEC) No 3878/87 ; Whereas the analyses of samples of the varieties which are the subject of applications for inclusion in the abovemen ­ tioned list have been conducted ; whereas the findings result in changes in the list in question ; Article 1 Annex B to Regulation (EEC) No 3878/87 is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 30 March 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 365, 24. 12. 1987, p. 3 . 0 OJ No L 131 , 27. 5. 1988, p. 2. (3 OJ No L 230, 19 . 8 . 1988, p. 8 . No L 86/64 Official Journal of the European Communities 31 . 3 . 89 ANNEX List of varieties Bluebelle E Lemont Rea Star Thaibonnet  L 202